UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7486



ANDREW NICHOLS,

                                             Plaintiff - Appellant,

          versus

EARL BESHEARS, Warden; PRISON HEALTH SERVICES,
INCORPORATED; DOCTOR CALDERON; JOSEPH GRIFFIN,
M.D.; KEVIN JOHNSON; DAVID BLOOM, Director,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-95-374-WMN)

Submitted:   March 21, 1996                 Decided:   April 4, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Andrew Nichols, Appellant Pro Se. Amy Kushner Kline, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Joseph Barry
Chazen, Gina Marie Smith, MEYERS, BILLINGSLEY, SHIPLEY, RODBELL &
ROSENBAUM, Riverdale, Maryland; Daniel Karp, Kevin Bock Karpinski,
ALLEN, JOHNSON, ALEXANDER & KARP, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Nichols v. Beshears, No. CA-95-374-WMN (D. Md. Sept. 1,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3